
	

116 HR 95 : Homeless Veteran Families Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 95
		IN THE SENATE OF THE UNITED STATES
		October 16, 2019Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to ensure that children of homeless veterans are included in
			 the calculation of the amounts of certain per diem grants.
	
	
 1.Short titleThis Act may be cited as the Homeless Veteran Families Act. 2.Modification of calculation of amounts of per diem grantsSection 2012(a)(2)(B) of title 38, United States Code, is amended—
 (1)in clause (i), by inserting or (iii) after clause (ii); and (2)by adding at the end the following new clause:
				
 (iii)With respect to a homeless veteran who has care of a minor dependent while receiving services from the grant recipient or eligible entity, the daily cost of care shall be the sum of the daily cost of care determined under subparagraph (A) plus, for each such minor dependent, an amount that equals 50 percent of such daily cost of care..
			
	Passed the House of Representatives October 15, 2019.Cheryl L. Johnson,Clerk
